TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00642-CV



                                      In re Stephen Walker


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Stephen Walker, an inmate, has filed a pro se petition for writ of mandamus

in this Court. See Tex. Gov’t Code § 22.221. In the petition, Walker asks this Court to compel

the presiding judge of the 167th Judicial District Court of Travis County to rule on two motions,

which he contends were properly filed with the District Clerk.1 We will deny the petition.

               When a motion is properly filed and pending before the trial court, the act of

considering and ruling on that motion is a ministerial act, and mandamus may issue to compel the

trial court to act. In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding).

To obtain mandamus relief compelling a trial court to rule on a properly filed motion, a relator

must establish that (1) a properly filed motion has been pending for an unreasonable amount of

time; (2) the matter was brought to the attention of the trial court; and (3) the trial court failed

or refused to rule on the motion. In re Layton, 257 S.W.3d 794, 795 (Tex. App.—Amarillo 2008,

orig. proceeding). Further, it is the relator’s burden to provide the reviewing court with a record


       1
          According to Walker, the respondent has failed to rule on two “motions for speedy examining
trial and appointment of counsel” that were allegedly filed on April 8, 2014 and June 20, 2014.
sufficient to establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992) (orig. proceeding); In re Mendoza, 131 S.W.3d 167, 168 (Tex. App.—San Antonio 2004, orig.

proceeding); see Tex. R. App. P. 52.7(a)(1) (requiring that relator file certified or sworn copy of

every document material to claim for relief).

               Here, Walker complains that the trial court has refused to rule on his pending

motions. However, Walker has not provided this Court with file-stamped copies of his motions or

any other documents showing that the motions are actually pending. As a result, Walker has failed

to demonstrate that his motions were properly filed or, if properly filed, the date that they were

received by either the clerk’s office or the judge. In addition, Walker has not provided this Court

with any record demonstrating that the motions have been brought to the trial court’s attention or

that a ruling was requested. See In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008,

orig. proceeding) (relator must show that trial court was aware of and asked to rule on motion).

               Because Walker has failed to demonstrate his right to relief, the petition for writ of

mandamus is denied.



                                                __________________________________________

                                                Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Filed: November 14, 2014




                                                   2